Title: To George Washington from Major General Nathanael Greene, 18 August 1776
From: Greene, Nathanael
To: Washington, George



Sir
Long Island Augt 18th 1776

I have thought proper to communicate to you certain Intelligence which I have recieved from my Brother respecting Captain Grimes, whose Conduct (if I have been rightly informed) does not entitle him to that Place in your Esteem which he now holds, nor to that Confidence which you have thought proper to put in him.
His leaving the Gally at Rode Island in the Time of the Attack, to take Convoy of the Prizes, the Insult which he afterwards gave said Captain, who has ever been held in the highest Esteem, whose Character stands fair and unimpeached; and who has given convincing Proofs of his Courage and Conduct, together with the Information that was given me of his refusing to make the Attack at the Time the Fire Ships went up the River, and the Reluctance that was shewn this Morning to comply with the

Orders given him by General Putnam, induc[e]s me to thinck, that he is much more fond of Parade and shew than he is desirous of signalizing himself in any Action that may be of Service to the Country.
If the Report of his Refusal is founded in Fact, and General Putnam’s Orders were not complied with, I think he ought immediately to be put under an Arrest and instantly removed from his Command. I am Your very hume Servt

Nathanael Greene

